Order reversed on the law, with ten dollars costs and disbursements, and motion for summary judgment granted, "with ten dollars costs, -with leave to the defendant, however, if so advised, and if the facts warrant it, to move at Special Term within twenty days after service of a copy of the order herein for a reargument, and to submit affidavits as required by rule 113 of the Rules of Civil Practice, in which *1031may be incorporated evidentiary facts disclosing a triable fact under the answer herein. (Bliss v. Hamilton, 228 App. Div. 827.) Ah concur. (The order denies plaintiff’s motion for summary judgment and directs an examination before trial, in an action to recover the amount due on a promissory note.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Dowling, JJ.